Exhibit 10.6

 

SCHLUMBERGER 2005 STOCK INCENTIVE PLAN

(As Amended and Restated Effective January 19, 2006,

and conformed to include amendments through January 1, 2009)

 

1.    Purpose of the Plan

This Stock Incentive Plan (the “Plan”) is intended as an incentive to key
employees of Schlumberger Limited (the “Company”) and its subsidiaries. Its
purposes are to retain employees with a high degree of training, experience and
ability, to attract new employees whose services are considered unusually
valuable, to encourage the sense of proprietorship of such persons and to
promote the active interest of such persons in the development and financial
success of the Company.

 

2.    Administration of the Plan

(a) Compensation Committee.    The Board of Directors shall appoint and maintain
a Compensation Committee (the “Committee”) which shall consist of at least three
(3) members of the Board of Directors, none of whom is an officer or employee of
the Company, who shall serve at the pleasure of the Board. No member of such
Committee shall be eligible to receive Awards under this Plan during his or her
tenure on the Committee.

(b) Committee Powers.    The Committee shall have full power and authority to
interpret the provisions of the Plan and supervise its administration. All
decisions and selections made by the Committee pursuant to the provisions of the
Plan shall be made by a majority of its members; provided, however, that the
Committee may delegate its authority to grant awards hereunder to the
chairperson of the Committee or any other member of the Committee to act in his
or her absence, subject to such terms, conditions and limitations as the
Committee may prescribe in its discretion. Any decision reduced to writing and
signed by a majority of the members shall be fully effective as if adopted by a
majority at a meeting duly held. The Committee may from time to time grant
incentive stock options and non-qualified stock options (“Stock Options”) and
restricted stock and restricted stock units (“Stock Awards”) under the Plan to
the persons described in Section 3 hereof. Subject to the provisions of the
Plan, the Committee shall have full and final authority to determine the persons
to whom Stock Options and Stock Awards (collectively referred to as “Awards”)
hereunder shall be granted, the number of shares to be covered by each Award
except that no participant may be granted options for more than 1,500,000 shares
of common stock (after giving effect to the 2-for-1 stock split (“stock split”)
announced by the Company on January 19, 2006) during the life of the Plan,
whether each Stock Option shall be designated an “incentive stock option” or a
“non-qualified stock option,” and all other terms of each Award consistent with
the provisions of this Plan. If the exercise period of an outstanding Stock
Option is continued following a holder’s termination of employment as provided
in Section 5, and the holder engages in “detrimental activity” as described in
Section 5, the Committee shall have the authority in its discretion to cause
such option to be forfeited and certain option exercises thereunder to be
rescinded as provided for in Section 5.

(c) Committee Liability.    No member of the Committee shall be liable for
anything done or omitted to be done by him or by her or any other member of the
Committee in connection with the Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

3.    Grants of Awards

(a) Eligibility for Awards.    The persons eligible for participation in the
Plan as recipients of Awards shall include only employees of the Company or its
subsidiary corporations as defined in Section 424(f) of the Internal Revenue
Code of 1986 as amended from time to time (the “Code”), and hereinafter referred
to as “subsidiaries,” who are executive, administrative, professional or
technical personnel who have responsibilities affecting the management,
direction, development and financial success of the Company or its subsidiaries.
No Director of the Company who is not also an employee is eligible to
participate in the Plan, nor is any employee who owns directly or indirectly
stock possessing more than five percent (5%) of the total combined voting power
or value of all classes of stock of the Company or any subsidiary. An employee
may receive more than one grant of Awards at the Committee’s discretion
including simultaneous grants of different forms of Awards.

(b) Discretion in and Documentation of Awards.    The Committee in granting
Awards hereunder shall have discretion to determine the terms and conditions
upon which such Awards may vest and become exercisable, subject to and as
further described in Section 5 and 6 of this Plan. Each grant of an Award shall

 

1



--------------------------------------------------------------------------------

be communicated, in the form and manner decided by the Committee, to the person
to whom such Award is granted. In addition, the Committee may require that the
grant be confirmed by an agreement, and may require that the optionee execute
such agreement.

(c) Form of Awards.    Awards may be granted in the following forms:

(i) a Stock Option, in accordance with Section 5, or

(ii) a Stock Award in accordance with Section 6, or

(iii) a combination of the foregoing.

(d) Employment for Plan Purposes.    For purposes of this Plan, employment with
the Company shall include employment with any subsidiary of the Company, and
Awards granted under this Plan shall not be affected by an employee’s transfer
of employment from the Company to a subsidiary, from a subsidiary to the Company
or between subsidiaries.

(e) Payment of Purchase Price for Stock Options.    The purchase price of the
shares of Common Stock as to which a Stock Option is exercised shall be paid in
full at the time of the exercise subject to such rules, procedures and
restrictions as the Committee may prescribe from time to time: (i) in cash or by
certified check; (ii) by the tender or delivery of shares of Schlumberger common
stock with a Fair Market Value (as determined according to Section 5(b) of the
Plan) at the time of exercise equal to the total option price; or (iii) by a
combination of the methods described in (i) and (ii).

 

4.    Shares of Common Stock Subject to the Plan

Subject to adjustment as provided in Section 8 hereof, there shall be subject to
the Plan 18,000,000 shares of common stock (after giving effect to the stock
split), par value $0.01 per share, of the Company (“Common Stock”). All of the
shares of Common Stock authorized for issuance may be issued pursuant to Stock
Options. No more than 3,000,000 shares of Common Stock (after to giving effect
to the stock split) of the shares authorized shall be available for the Stock
Awards. The shares of Common Stock subject to the Plan shall consist of
authorized and unissued shares or previously issued shares reacquired and held
by the Company or any subsidiary. Until termination of the Plan, the Company
and/or one or more subsidiaries shall at all times make available a sufficient
number of shares of Common Stock to meet the requirements of the Plan. After
termination of the Plan, the number of shares of Common Stock reserved for
purposes of the Plan from time to time shall be only such number of shares of
Common Stock as are issuable under then outstanding Awards.

The number of shares of Common Stock that are the subject of Awards under this
Plan that are forfeited or terminated or expire unexercised shall not count
against the aggregate plan maximum and shall again immediately become available
for grants hereunder. Shares of Common Stock of Common Stock delivered under the
Plan in settlement of an award issued or made (a) upon the assumption,
substitution, conversion or replacement of outstanding awards under a plan or
arrangement of an acquired entity or (b) as a post-transaction grant under such
a plan or arrangement of an acquired entity shall not reduce or be counted
against the maximum number of shares of Common Stock available for delivery
under the Plan, to the extent that the exemption for transactions in connection
with mergers and acquisitions from the shareholder approval requirements of the
New York Stock Exchange for equity compensation plans applies. The Committee may
from time to time adopt and observe such rules and procedures concerning the
counting of shares of Common Stock against the Plan maximum as it may deem
appropriate, including rules more restrictive than those set forth above to the
extent necessary to satisfy the requirements of any national securities exchange
on which the Common Stock is listed or any applicable regulatory requirement.
The Board of Directors and the appropriate officers of the Company are
authorized to take from time to time whatever actions are necessary, and to file
any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to the Plan.

 

5.    Terms of Stock Options

(a) Incentive Stock Options.    The Committee may designate a Stock Option as an
“incentive stock option” for purposes of Section 422 of the Code, and any Stock
Option that is not so designated shall not be an incentive stock option. Stock
Options granted under this Plan which are designated as “incentive stock
options” may be granted with respect to any number of shares of Common Stock, up
to the full number of shares of Common Stock subject to the Plan, provided that
the aggregate Fair Market Value of such shares of

 

2



--------------------------------------------------------------------------------

Common Stock (determined in accordance with Section 5(b) of the Plan at the time
the option is granted) with respect to which such options are exercisable for
the first time by an employee during any one calendar year (under all such plans
of the Company and any subsidiary of the Company) shall not exceed $100,000. To
the extent that the aggregate Fair Market Value of shares of Common Stock with
respect to which incentive stock options (determined without regard to this
subsection) are exercisable for the first time by any employee during any
calendar year (under all plans of the employer corporation and its parent and
subsidiary corporations) exceeds $100,000, such options shall be treated as
options which are not incentive stock options.

(b) Purchase Price; Fair Market Value.    The purchase price of each share of
Common Stock subject to a Stock Option shall be determined by the Committee
prior to granting a Stock Option. The Committee shall set the purchase price for
each share of Common Stock at either the fair market value (the “Fair Market
Value”) of each share of Common Stock on the date the Stock Option is granted,
or at such other price as the Committee in its sole discretion shall determine,
but not less than one hundred percent (100%) of such Fair Market Value. After it
is granted, no Stock Option may be amended to decrease the purchase price and no
Stock Option may be granted in substitution for an outstanding Stock Option with
a purchase price lower than the purchase price of an outstanding Stock Option.
The Fair Market Value of a share of Common Stock on a particular date shall be
deemed to be the mean between the highest and lowest composite sales price per
share of the Common Stock in the New York Stock Exchange Composite Transactions
Quotations, as reported for that date, or, if there shall have been no such
reported prices for that date, the reported mean price on the last preceding
date on which a composite sale or sales were effected on one or more of the
exchanges on which the shares of Common Stock were traded shall be the Fair
Market Value.

(c) Permitted Restriction on Transfer of Option shares of Common Stock.    At
the time of the grant of a Stock Option, the Committee may determine that the
shares of Common Stock covered by such option shall be restricted as to
transferability when and if such shares of Common Stock are delivered upon
exercise. If so restricted, such shares of Common Stock shall not be sold,
transferred or disposed of in any manner, and such shares of Common Stock shall
not be pledged or otherwise hypothecated until the restriction expires by its
terms. The circumstances under which any such restriction shall expire shall be
determined by the Committee and shall be communicated to the optionee in
connection with the grant of the option to purchase such shares of Common Stock.

(d) Terms Related to Exercise.

(i) Exercise Schedule. Subject to the requirements of paragraphs (A) and
(B) below, each Stock Option granted hereunder shall be exercisable in one or
more installments (annual or other) on such date or dates as the Committee may
in its sole discretion determine and communicate to the optionee in
communicating the grant of the option.

(A) No Stock Option may be exercised after the expiration of ten (10) years from
the date such option is granted (the maximum term established by the Committee
with respect to a particular Stock Option is hereinafter referred to as the
“Option Period”).

(B) Except in the case of death or disability (as described in
Section 5(d)(iv)(B) or 5(d)(v)(B)), no Stock Option shall vest or become
exercisable with respect to any portion of the shares of Common Stock thereunder
unless and until the recipient remains in the employment of the Company or a
subsidiary for a period of at least one (1) year from the date of grant of the
option (which provision shall not be construed to impair in any way the right of
the Company or subsidiary to terminate such employment).

For the avoidance of doubt, in no event shall the provisions of this Section
5(d)(i) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(ii) Cumulative Exercise Rights. The right to purchase shares of Common Stock
shall be cumulative so that when the right to purchase any shares of Common
Stock has accrued, such shares of Common Stock or any part thereof may be
purchased at any time thereafter until the expiration or termination of the
Stock Option.

(iii) Reload. No Stock Option may include provisions that “reload” the option
upon exercise.

(iv) Termination of Employment and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated with the consent
of the Company and provided such employment is not terminated for cause (of
which the Committee shall be the sole judge), the Committee may permit such
Stock Option to be exercised by such optionee at any time during the period of
three (3) months after such termination or the remainder of the Option Period
whichever is less, provided that such option may be exercised only to the extent
it was exercisable on the date of such termination.

(B) In the event an optionee dies while in the employ of the Company, any
outstanding Stock Option shall automatically become fully vested and exercisable
by the person or persons entitled thereto under the optionee’s will or the laws
of descent and distribution during the “Post-Death Exercise Period.” The
Post-Death Exercise Period shall commence on the date of the optionee’s death
and shall end sixty (60) months thereafter or the remainder of the Option Period
whichever is less.

(C) In the event an optionee dies after termination of employment but prior to
the exercise in full of any Stock Option which was exercisable on the date of
such termination, such option may be exercised before expiration of its term by
the person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this
Section 5(d)(iv)(C), the Post-Death Exercise Period shall commence on the date
of the optionee’s termination of employment and shall end sixty (60) months
thereafter or the remainder of the Option Period whichever is less.

 

3



--------------------------------------------------------------------------------

(D) If the optionee’s employment with the Company is terminated without the
consent of the Company for any reason other than the death of the optionee, or
if the optionee’s employment with the Company is terminated for cause, his or
her rights under any then outstanding Stock Option shall terminate immediately.
The Committee shall be the sole judge of whether the optionee’s employment is
terminated without the consent of the Company or for cause. Notwithstanding the
foregoing, if the optionee engages in “detrimental activity” (as hereinafter
defined) within one year after termination of employment for any reason other
than retirement or disability, the Committee, in its discretion, may cause the
optionee’s right to exercise such option to be forfeited. Such forfeiture may
occur at any time after the Committee determines that the optionee has engaged
in detrimental activity and prior to the actual delivery of all shares of Common
Stock subject to the option pursuant to the exercise of such option. If an
allegation of detrimental activity by an optionee is made to the Committee, the
Committee, in its discretion, may suspend the exercisability of the optionee’s
options for up to two months to permit the investigation of such allegation. In
addition, if the optionee engages in detrimental activity within one year
following termination of employment for any reason other than retirement or
disability, the Committee, in its discretion, may rescind any option exercise
made within the period commencing six months preceding the date of the
optionee’s termination of employment and ending three months following such
termination. For purposes of this Section 5, “detrimental activity” means
activity that is determined by the Committee in its sole and absolute discretion
to be detrimental to the interests of the Company or any of its subsidiaries,
including but not limited to situations where such optionee: (1) divulges trade
secrets of the Company, proprietary data or other confidential information
relating to the Company or to the business of the Company and any subsidiaries,
(2) enters into employment with a competitor under circumstances suggesting that
such optionee will be using unique or special knowledge gained as a Company
employee to compete with the Company, (3) uses information obtained during the
course of his or her prior employment for his or her own purposes, such as for
the solicitation of business, (4) is determined to have engaged (whether or not
prior to termination) in either gross misconduct or criminal activity harmful to
the Company, or (5) takes any action that harms the business interests,
reputation, or goodwill of the Company and/or its subsidiaries.

For the avoidance of doubt, in no event shall the provisions of this Section
5(d)(iv) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(v) Retirement, Disability and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated due to
retirement, such Stock Option shall be exercisable by such optionee at any time
during the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Retirement Exercise Period”),
provided that such option may be exercised after such termination and before
expiration only to the extent that it is exercisable on the date of such
termination. For purposes of this Section 5(d)(v), “retirement” shall mean
termination of the optionee’s employment with the Company and all affiliates at
or after (i) age 55 or (ii) age 50 and completion of at least 10 years of
service with the Company and all affiliates.

(B) If the optionee’s employment with the Company is terminated due to
disability, such Stock Option shall automatically become fully vested and
exercisable. Such optionee may exercise the outstanding Stock Option at any time
during (1) in the case of Stock Options intended to be incentive stock options
within the meaning of Section 422 of the Code and granted prior to January 17,
2008, the period of three (3) months after such termination or the remainder of
the Option Period, whichever is less, or (2) in the case of all other Stock
Options, the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Disability Exercise Period”). For
purposes of this Section 5(d)(v), “disability” shall mean such disability
(whether through physical or mental impairment) which totally and permanently
incapacitates the optionee from any gainful employment in any field which the
optionee is suited by education, training, or experience, as determined by the
Committee in its sole and absolute discretion.

(C) In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

(D) Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined in Section 5(d)(iv)(D)) within five years after
termination of employment by reason of retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option pursuant to the
exercise of such option. If an allegation of detrimental activity by an optionee
is made to the Committee, the Committee, in its discretion, may suspend the
exercisability of the optionee’s options for up to two months to permit the
investigation of such allegation. In addition, if the optionee engages in
detrimental activity within five years following termination of employment by
reason of retirement or disability, the Committee, in its discretion, may
rescind any option exercise made within the period commencing six months
preceding the date of the optionee’s termination of employment by retirement or
disability and ending one year following such termination.

For the avoidance of doubt, in no event shall the provisions of this Section
5(d)(v) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

 

4



--------------------------------------------------------------------------------

6.    Stock Awards

An Award may be in the form of a Stock Award. The terms, conditions and
limitations applicable to any Stock Awards granted pursuant to this Plan shall
be determined by the Committee, subject to the limitations provided herein. Each
Stock Award shall be subject to a vesting schedule, restriction period or
holding period, or any combination thereof, totaling at least three years from
the date of the Stock Award (the vesting, lapse, or termination of which may be
no more rapid in combination than pro rata over three years), provided that the
Committee may provide for earlier vesting, lapse of restriction or end of
holding period upon a termination of employment by reason of death or
disability.

Any Stock Award granted to a person who is an executive officer of the Company
at the time of grant shall be performance-based and not eligible for vesting
based solely on the passage of time.

Without limiting the type or number of Stock Awards that may be made under the
other provisions of this Plan, a Stock Award may be in the form of a performance
award. The terms, conditions and limitations applicable to any performance
awards granted to participants pursuant to this Plan shall be determined by the
Committee, subject to the limitations set forth below. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the amount of performance awards that will be paid out
to the participant.

(a) Nonqualified Performance Awards.    Performance Awards granted to
participants that are not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be based on achievement of
such goals and be subject to such terms, conditions, and restrictions as the
Committee or its delegate shall determine.

(b) Qualified Performance Awards.    Performance Awards granted to participants
under the Plan that are intended to qualify as qualified performance based
compensation under Section 162(m) of the Code shall be paid, vested, or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective performance goals established by the Committee prior
to the earlier to occur of (i) 90 days after the commencement of the period of
service to which the performance goal relates and (ii) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
performance goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a performance goal may be
based on one or more business criteria that apply to the participant, one or
more business units, divisions or sectors of the Company, or the Company as a
whole, and if so desired by the Committee, by comparison with a peer group of
companies. A performance goal may include one or more of the following: revenue
measures; Net income measures (including but not limited to income after capital
costs and income before or after taxes); Stock price measures (including but not
limited to growth measures and total shareholder return); Market share; Earnings
per share (actual or targeted growth); Earnings before interest, taxes,
depreciation, amortization, and charges and credits; Economic value added
(“EVA®”); Cash flow measures (including but not limited to net cash flow and net
cash flow before financing activities); Return measures (including but not
limited to return on equity, return on average assets, return on capital,
risk-adjusted return on capital, return on investors’ capital and return on
average equity); Operating measures (including operating income, funds from
operations, cash from operations, after-tax operating income and sales volumes);
Expense measures (including but not limited to overhead cost and general and
administrative expense); Margins; Proceeds from divestitures; Total market
value; and Corporate values measures (including ethics compliance,
environmental, and safety).

Unless otherwise stated, such a performance goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to qualified performance Awards, it is
the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those
participants whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of performance goals for qualified
performance Awards, the Committee must certify in writing that applicable
performance goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any qualified performance Awards made pursuant to this
Plan shall be determined by the Committee.

 

5



--------------------------------------------------------------------------------

7.    Assignability

Awards granted under the Plan shall not be assignable or otherwise transferable
by the recipient except by will or the laws of descent and distribution.
Otherwise, Awards granted under this Plan shall be exercisable during the
lifetime of the recipient, to the extent applicable, (except as otherwise
provided in the Plan or in the documentation of the grant for Awards other than
“incentive stock options”) only by the recipient for his or her individual
account, and no purported assignment or transfer of such Awards thereunder,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right therein whatsoever
but immediately upon any such purported assignment or transfer, or any attempt
to make the same, such Awards thereunder shall terminate and become of no
further effect.

 

8.    Taxes

The Committee may make such provisions and rules as it may deem appropriate for
the withholding of taxes in connection with any Awards granted under the Plan. A
participant, subject to such rules as the Committee may prescribe from time to
time, may elect to satisfy all or any portion of the tax required to be withheld
by the Company by transfer to the Company of shares of Common Stock theretofore
and by the holder of the Award with respect to which withholding is required. If
shares of Common Stock are used to satisfy tax withholding, such shares of
Common Stock shall be valued based on the Fair Market Value when the tax
withholding is required to be made. An optionee’s election pursuant to this
section must be made on or before the date of exercise or vesting and must be
irrevocable.

 

9.    Reorganizations and Recapitalizations of the Company

(a) The existence of this Plan and Awards granted hereunder shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the shares of Common Stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

(b) Except as hereinafter provided, the issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of shares of Common Stock subject to Awards granted
hereunder.

(c) The shares of Common Stock with respect to which Awards may be granted
hereunder are shares of the Common Stock of the Company as presently
constituted, but if, and whenever, prior to the delivery by the Company or a
subsidiary of all of the shares of Common Stock which are subject to the Awards
or rights granted hereunder, the Company shall effect a subdivision or
consolidation of shares or other capital readjustments, the payment of a stock
dividend or other increase or reduction of the number of shares of the Common
Stock outstanding without receiving compensation therefore in money, services or
property, the number of shares of Common Stock subject to the Plan shall be
proportionately adjusted and the number of shares of Common Stock with respect
to which outstanding Awards or other property subject to an outstanding Award
granted hereunder shall:

(i) in the event of an increase in the number of outstanding shares, be
proportionately increased, and the cash consideration (if any) payable per share
of Common Stock shall be proportionately reduced; and

(ii) in the event of a reduction in the number of outstanding shares, be
proportionately reduced, and the cash consideration (if any) payable per share
of Common Stock shall be proportionately increased.

(d) If the Company merges with one or more corporations, or consolidates with
one or more corporations and the Company shall be the surviving corporation,
thereafter, upon any exercise of Awards granted hereunder, the recipient shall,
at no additional cost (other than the option price, if any) be entitled to
receive (subject to any required action by stockholders) in lieu of the number
of shares of Common Stock as to which such Awards shall then be exercisable or
vested the number and class of shares of stock or other securities to

 

6



--------------------------------------------------------------------------------

which the recipient would have been entitled pursuant to the terms of the
agreement of merger or consolidation, if immediately prior to such merger or
consolidation the recipient had been the holder of record of the number of
shares of Common Stock of the Company equal to the number of shares of Common
Stock as to which such Awards shall be exercisable or vested. Upon any
reorganization, merger or consolidation where the Company is not the surviving
corporation or upon liquidation or dissolution of the Company, unless provisions
are made in connection with such reorganization, merger or consolidation for the
assumption of such Awards, all outstanding Awards shall be fully exercisable and
vested by the Company and all holders given notice to permit exercise for 30
days prior to cancellation of the Awards as of the effective date of any such
reorganization, merger or consolidation, or of any dissolution or liquidation of
the Company.

(e) The Committee shall have the authority to determine whether this Section 9
applies to any transaction or event and to determine any adjustment or other
action that it deems appropriate under this Section 9.

 

10.    Registration under Securities Act of 1933 and Exchange Listing

It is intended that the Awards and shares of Common Stock covered by the Plan
will be registered under the Securities Act of 1933, as amended. At the time any
shares of Common Stock are issued or transferred pursuant to an Award, such
shares of Common Stock will have been listed (or listed subject to notice of
issuance) on the New York Stock Exchange.

 

11.    Plan Term

The Plan shall be effective January 20, 2005 and amended and restated as of
January 19, 2006. No Awards shall be granted pursuant to this Plan after
January 20, 2015.

 

12.    Amendment or Termination

The Board of Directors may amend, alter, suspend or discontinue the Plan at any
time insofar as permitted by law, but no amendment or alteration shall be made
without the approval of the stockholders:

(a) if, except as contemplated by Section 9 of the Plan, the amendment would
permit the decrease of the purchase price of a Stock Option after the grant of
the Stock Option or grant to the holder of an outstanding Stock Option, a new
Stock Option with a lower purchase price in exchange for the outstanding Stock
Option; or

(b) if the amendment or alteration would constitute a material revision to the
Plan requiring stockholder approval under applicable legal requirements or the
applicable requirements of the New York Stock Exchange or such other securities
exchange on which the Company’s Common Stock is listed.

No amendment of the Plan shall alter or impair any of the rights or obligations
of any person, without his or her consent, under any option or right theretofore
granted under the Plan.

 

13.    Government Regulations

Notwithstanding any of the provisions hereof or of any Award granted hereunder,
the obligation of the Company or any subsidiary to sell and deliver shares of
Common Stock under such Award to make cash payments in respect thereto shall be
subject to all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the recipient shall not exercise or convert any Award granted hereunder, and
the Company or any subsidiary will not be obligated to issue any shares of
Common Stock or make any payments under any such Award if the exercise thereof
or if the issuance of such shares of Common Stock or if the payment made shall
constitute a violation by the recipient or the Company or any subsidiary of any
provision of any applicable law or regulation of any governmental authority.

 

14.    Non-United States Participants

The Committee may grant awards to persons outside the United States under such
terms and conditions as may, in the judgment of the Committee, be necessary or
advisable to comply with the laws of the applicable foreign jurisdictions and,
to that end, may establish sub-plans, modified option exercise procedures and
other terms and procedures. Notwithstanding the above, the Committee may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law, any governing statute, or any
other applicable law.

 

7